Case 2:21-cv-04954-CBM-PD Document 36 Filed 09/10/21 Page 1 of 2 Page ID #:150




1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
9
                            WESTERN DIVISION
10
11
12   ROGAN O’HANDLEY,                         Case No. 2:21-cv-04954-CBM(PDx)
13
                               Plaintiff,    ORDER RE: STIPULATION OF
14                                           ALL PARTIES TO EXTEND THE
15            v.                             PARTIES’ BRIEFING SCHEDULE
                                             AND CONTINUE THE
16   ALEX PADILLA, in his personal capacity; NOVEMBER 23, 2021 HEARING
17   et. al.,
                                             Courtroom: 18B
18                           Defendants.     Judge: Hon. Consuelo B. Marshall
19
20
21
22
23
24
25
26
27
28
Case 2:21-cv-04954-CBM-PD Document 36 Filed 09/10/21 Page 2 of 2 Page ID #:151




1                                              ORDER
2           Pursuant to Stipulation between the Parties and good cause having appeared, and
3    in light of the order granting the parties’ stipulation to transfer this action to the Northern
4    District of California, it is hereby ORDERED that the deadlines set by this Court for
5    Defendants to file their initial responsive pleadings and/or dispositive motions, Plaintiff
6    to file his opposition/response to any dispositive motion filed by any Defendant, and
7    Defendants to file any reply briefs in support of their respective dispositive motions,
8    and the November 23, 2021 hearing are VACATED.
9           The parties shall seek to establish a new schedule for filing and briefing of
10   motions to dismiss or other responses to the complaint in accordance with the rules,
11   orders, and practices of the transferee court.
12
13          IT IS SO ORDERED.
14
15   Dated: September 10, 2021.                        __________________________
                                                       Hon. Consuelo B. Marshall
16
                                                       United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
                                                                                                  \
